PER CURIAM.
The offense is simple assault; the punishment, a fine of $5.
The record does not reflect that a notice of appeal was given and entered of record as required by Art. 827 Vernon’s Ann.C.C.P.
In the absence thereof, this Court has no jurisdiction to entertain the appeal. The appeal is dismissed.
*313ON MOTION TO REINSTATE APPEAL
DICE, Commissioner.
Appellant moves to reinstate the appeal and alleges in his motion that he did give notice of appeal.
Certain affidavits are presented by appellant, in which the affiants state that they were in the courtroom when the jury’s verdict was received in the case and that, at such time, appellant’s counsel stated to the court: “To which you have our notice of appeal to the Court of Criminal Appeals.”
A certificate of the county judge who presided over appellant’s trial has also been presented and filed in the cause, in which he certifies “that at no time after verdict nor at any time thereafter did the appellant, Henry Banker, either in person, or by and through his attorney of record, appeal in open court, and give notice of appeal of said Cause No. 7876, to the Court of Criminal Appeals of Texas * * *."
The affidavits and the court’s certificate have been considered in passing upon the question of our jurisdiction of the appeal.
Under the record, we remain convinced that this court is without jurisdiction of the appeal.
The motion to reinstate the appeal is overruled.
Opinion approved by the court.